Citation Nr: 1029023	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to service-
connected diabetes.  

2.  Entitlement to a compensable rating for erectile dysfunction.  

3.  Entitlement to a total disability rating due to individual 
unemployability (TDIU) resulting from service-connected 
disability.  


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied entitlement to a compensable rating 
for erectile dysfunction and denied entitlement to a TDIU.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) during a March 2010 hearing at the RO.  
A transcript is of record.  

The Board notes that service connection for peripheral neuropathy 
of the upper extremities was denied in a May 2009 rating decision 
for lack of a current diagnosis.  During the March 2010 hearing, 
the Veteran stated that he wanted to file a claim for service 
connection for peripheral neuropathy of the upper extremities.  
He submitted a statement requesting an examination for peripheral 
neuropathy of his upper extremities following the Board hearing.  
The record shows that the Veteran received a neurological 
consultation at the VA Medical Center (VAMC) in April 2010 where 
moderate generalized axonal sensorimotor polyneuropathy in the 
upper and lower extremities was diagnosed.  These medical records 
were submitted in May 2010.  The March 2010 statement and the 
April 2010 medical evidence were submitted within one year of the 
rating decision, and the Board finds that this evidence serves as 
a notice of disagreement (NOD) with the May 2009 rating decision 
denying service connection for peripheral neuropathy.  

The issues of entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary to 
service-connected diabetes, and to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of 
erectile power without deformity of the penis. 


CONCLUSION OF LAW

The Veteran's erectile dysfunction has not met the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.31, 4.115(b), 
Diagnostic Code 7522 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties of Notice and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify and 
assist claimants for VA benefits.  VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The United States Court of Appeals for Veterans Claims (Court) 
also had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) 
vacated in part by Vazquez-Flores v. Shinseki (Vazquez-
Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overturned the requirement that VA provide 
notice that the claim could be substantiated by evidence of a 
disability's impact on daily life and that VA provide notice with 
regard to potential diagnostic code criteria (element 2). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a statement 
of the case (SOC) or a supplemental SOC (SSOC), is sufficient to 
cure a timing defect). 

Collectively, in a July 2008 pre-rating letter, the September 
2008 rating decision and a March 2009 SOC, the RO provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate his claim for an increased rating and for special 
monthly compensation for loss of use of a creative organ, as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA, consistent with the statutory and regulatory requirements and 
the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  
This letter also discussed how disability ratings and effective 
dates are established.  Further, in the SOC, the RO readjudicated 
the claim, which is sufficient under Dingess and Vazquez-Flores I 
and II.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal decided herein.  Any such error is 
deemed harmless and does not preclude appellate consideration of 
the issue on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (holding that a party alleging defective notice has the 
burden of showing how the defective notice was harmful).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Veteran 
was provided an adequate VA examination in July 2008 for his 
increased rating claim.  The Board finds this examination and 
post-service treatment records, along with the hearing testimony 
and statements regarding the Veteran's symptoms, are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board finds that no further assistance is warranted 
with regard to the issue decided herein.  The Board hearing 
focused on the elements necessary to substantiate the claim and 
the Veteran, through his testimony and his representative's 
statements, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claim for benefits.  As 
such, the Board finds that, consistent with Bryant v. Shinseki, -
-- Vet. App. ---, No. 08-4080 (Jul. 1, 2010), the AVLJ complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) (2009) and 
that the Board can adjudicate the claim decided herein based on 
the current record.  Under these circumstances, the Board 
concludes that the Veteran has been accorded ample opportunity to 
present evidence and argument in support of the matter decided on 
appeal.

II. Legal Criteria-Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

III. Analysis

The Veteran's erectile dysfunction associated with diabetes has 
been evaluated as noncompensable (or zero percent) under 38 
C.F.R. § 4.115(b), Diagnostic Code 7522 (2009).  Under this 
diagnostic code, a maximum 20 percent rating is warranted for 
deformity of the penis with loss of erectile power.  

The evidence shows that the Veteran's erectile dysfunction has 
been manifested by loss of erectile power without any evidence of 
penis deformity.  During his hearing, the Veteran testified that 
he did not have a deformity of the penis, that he only had 
erectile dysfunction for which he took Viagra.  Thus, the Veteran 
has not alleged any penis deformity and the medical evidence of 
record, including a July 2008 VA examination report, reflects 
normal genitalia.  As such, the Board finds that the criteria for 
a 20 percent rating under Diagnostic Code 7522 are not met 
because there is no deformity of the penis.  Diagnostic Code 7522 
does not provide for a compensable rating for loss of erectile 
power alone.  In other words, loss of erectile power without 
penis deformity does not warrant a compensable rating, apart from 
consideration of special monthly compensation, which has already 
been granted in this case.  
As the Veteran does not meet the criteria for the only 
compensable rating assignable under Diagnostic Code 7522, the RO 
appropriately assigned a noncompensable rating.  See 38 C.F.R. § 
4.31 (2009) (providing that the Rating Schedule authorizes the 
assignment of a noncompensable rating in every instance in which 
the Rating Schedule does not provide such a rating and the 
requirement for a compensable rating are not met). 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's erectile dysfunction is 
manifested by loss of erectile power without deformity.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.


ORDER

Entitlement to a compensable rating for erectile dysfunction is 
denied.  


REMAND

As discussed above, the Veteran's March 2010 statement and the 
April 2010 medical evidence showing a diagnosis of peripheral 
neuropathy satisfies the requirements for an NOD with the denial 
of service connection for peripheral neuropathy of the upper 
extremities in the May 2009 rating decision.  An SOC has not been 
issued as it relates to this issue.  The Board is required to 
remand the case for issuance of an SOC with regard to the 
Veteran's claim for service connection for peripheral neuropathy 
of the upper extremities.  Manlicon v. West, 12 Vet. App. 238, 
240-41 (1999).  The Board emphasizes, however, that to obtain 
appellate review of an issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

A TDIU may be granted where the schedular rating is less than 
total and the service connected disabilities preclude the Veteran 
from obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service connected for peripheral 
neuropathy of the right and left lower extremities, each assigned 
a separate 40 percent disability rating; diabetes, assigned a 20 
percent disability rating; and erectile dysfunction, rated as 
noncompensable.  The combined rating of his disabilities, 
including the addition of a bilateral factor for disability of 
both lower extremities, is 80 percent.  Therefore, as the 
combined rating is greater than 70 percent and at least one 
disability is rated as 40 percent or more, the Veteran meets the 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a), 4.25, 
4.26 (2009).  

The Court has held that in the case of a claim for a TDIU, the 
duty to assist requires that VA obtain an examination, which 
includes an opinion on what effect the appellant's service-
connected disability(ies) has on his ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  The recent 
July 2008 VA examination does not contain an opinion as to 
whether the Veteran's unemployment is attributable to his 
service-connected disabilities alone, or together, or whether any 
of his service-connected disabilities would preclude all gainful 
employment.  Such an opinion is required to properly adjudicate 
the Veteran's TDIU claim.  

During the March 2010 hearing, the Veteran stated that his upper 
extremity symptoms contributed to his unemployability.  Thus, the 
Veteran's claim for service connection for peripheral neuropathy 
of the upper extremities is inextricably intertwined with the 
issue of entitlement to a TDIU discussed above.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The service connection issue 
must be decided first, then the Veteran should be afforded an 
examination which includes an opinion on what effect his service-
connected disability(ies) have on his ability to work.  

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
file all outstanding VA medical records. In this regard, the 
claims file currently includes VA treatment records from the St. 
Louis VAMC through July 21, 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA 
must obtain all outstanding pertinent VA medical records, 
following the current procedures prescribed in 38 C.F.R. § 3.159 
as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his 
representative an SOC on the issue of 
entitlement to service connection for 
peripheral neuropathy of the upper 
extremities, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.  The Veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Louis VAMC, since July 21, 2008.  
All records and/or responses received should 
be associated with the claims file. If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After completion of 1 and 2 above, afford 
the Veteran VA examination(s) to determine 
the nature, extent, and severity of his 
service-connected disabilities.  Provide the 
examiner(s) with a list of the Veteran's 
service-connected disabilities to be 
considered.  The claims file should be 
made available to and reviewed by the 
examiner(s).  All appropriate tests and 
studies deemed necessary should be conducted 
to evaluate the impact of his service-
connected disabilities on his employment.  

Thereafter, the examiner(s) should opine as 
to whether, without regard to the Veteran's 
age or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected disabilities, to 
include peripheral neuropathy of the upper 
extremities if found to be service connected, 
either alone or together, render him unable 
to secure or follow a substantially gainful 
occupation.  The examiner should set forth 
detailed findings and a complete rationale 
for all opinions and conclusions in a legible 
report.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to a TDIU, to include 
whether an extraschedular TDIU rating under 
the provisions of 38 C.F.R. § 4.16(b) is 
warranted.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


